Citation Nr: 0832817	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-12 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether there was clear and unmistakable error in the 
rating decision of January 2002, assigning an effective date 
of January 12, 2000, for a total disability rating for 
compensation based on individual unemployability.

2. Entitlement to an effective date prior to January 12, 
2000, for a 60 percent rating for service-connected 
lumbosacral strain with degenerative joint disease. 

3. Entitlement to an effective date prior to January 12, 
2000, for a 10 percent rating for service-connected 
coccydynia. 

4. Entitlement to an effective date before January 12, 2000, 
for the grant of service connection for depression.

5. Entitlement to an initial rating higher than 30 percent 
for service-connected depression.  

REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and V. C.
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1973 to June 1977 and from September 1977 to September 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in January 2002 and in 
August 2006, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, and in Waco, Texas.  

In June 2004 and March 2008, the veteran appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.  

At the hearing in March 2008, on the record, the veteran 
through counsel withdrew from the appeal the following: 
application to reopen the claims of service connection for an 
eye disability and hearing loss; service connection for 
residuals of colon surgery, hemorrhoids, a prostate 
disability, chest tightness with pain and difficulty 
breathing, acid reflux, leg cramps, gut pain, kidney aches, 
hand weakness, joint pain, shingles on back and buttocks and 
right leg, sores on arms with scar tissue, skin 
discoloration, and squamous cell carcinoma of the left arm; a 
claim for increase for tinnitus; and claims for earlier 
effective dates for service connection for tinnitus and for 
dermatophytosis of the left foot.  At the hearing and in her 
subsequent arguments, counsel identified the claims on appeal 
as the claims that are listed on the first page of this 
decision. 

In January 2006, the Board referred to the RO the claim of 
clear and unmistakable error in the rating decision, 
assigning an effective date of January 12, 2000, for a total 
disability rating for compensation based on individual 
unemployability.  
As the claim of clear and unmistakable error has not been 
properly developed, further action to ensure compliance with 
the remand directive is required, and the claim is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. By rating decision, dated in January 1981, the RO assigned 
a 20 percent rating for lumbosacral strain; in subsequent 
rating decisions by the RO in September 1981, December 1981, 
May 1982, December 1982, the 20 percent rating was confirmed 
and continued; in a decision, dated in October 1985, which 
subsumed the rating decisions of January and May 1985, the 
Board affirmed the 20 percent rating; thereafter, in rating 
decisions by the RO in December 1986, in April 1991, and in 
May 1995, the 20 percent rating was confirmed and continued; 
in a rating decision in December 1995, the RO increased the 
rating to 40 percent; and in a rating decision in October 
1998, a temporary total rating was assigned based on 
convalescence, following surgery, and at the termination of 
the temporary total rating the 40 percent rating was 
continued, effective from August 1, 1998; after each rating 
decision, the veteran was notified of the determination and 
of his appellate rights, but he did not initiate an appeal of 
any rating decision and by operation of law, the rating 
decisions by the RO became final and the Board's decision is 
also final.

2. Entitlement to a 60 percent rating for lumbar strain with 
degenerative joint disease did not arise before January 12, 
2000. 

3. By rating decision in January 1981, the RO assigned a 
noncompensable rating for coccydynia; after the veteran was 
notified of the determination and of his appellate rights, 
but he did not initiate an appeal and by operation of law, 
the rating decision became final.

4. Entitlement to a 10 percent rating for coccydynia did not 
arise before January 12, 2000. 

5. The first communication from the veteran, evincing intent 
to seek service connection for depression, was received on 
January 12, 2000. 

6. Under the General Rating Formula for Mental Disorders, 
depression is manifested by social impairment, but does not 
produce social impairment with reduced reliability due to 
such symptoms as or the equivalent to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective social relationships.  


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 
12, 2000, for the 60 percent rating for lumbosacral strain 
with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400(o) (2007).

2. The criteria for an effective date earlier than January 
12, 2000, for the 10 percent rating for coccydynia have not 
been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(o) (2007).

3. The criteria for an effective date earlier than January 
12, 2000, for the grant of service connection for depression 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2007).

4. The criteria for an initial rating higher than 30 percent 
for service-connected depression have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.7, 4.130, Diagnostic Code 9434 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claims for an earlier effective date for service 
connection of depression and for an initial higher rating for 
depression, the RO provided pre-adjudication, substantial 
complying VCAA notice on the underlying claim of service 
connection in letters, dated in August 2001 and in November 
2001.  Where, as here, service connection has been granted 
and the effective date and the initial disability rating have 
been assigned, the claim of service connection has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose of the notice has been fulfilled.  Furthermore, once 
a claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision as 
to the effective date and the degree of disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.   Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 21 Vet. App. 128 (2008). 

On other claims for an earlier effective, date, the RO 
provided pre-adjudication and post-adjudication VCAA notice 
by letters, dated in August 2001, in November 2001 and in 
March 2006.  The notice included, in general, the provisions 
for the effective date of the claims, that is, the date of 
receipt of the claims, and for the degree of disability 
assignable.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit records not in the custody 
of a Federal agency, such as private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice include the provisions for the effective date of 
the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that VCAA notice was provided after the initial 
adjudication of the claims for an earlier effective date for 
increase for the low back disability and for coccydynia, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided the 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in October 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran's file needed to be 
reconstructed and all attempts have been made to reconstruct 
the claims folder.  In March 2006, the Social Security 
Administration indicated the veteran's records were 
unavailable.  

On the claim for increase, the veteran's last VA examination 
was in May 2006.  The veteran has not contended and the 
record does not show that there has been a material change in 
the disability since the May 2006 examination to warrant a 
reexamination. 38 C.F.R. § 3.327(a).  

On the claims for earlier effective dates, given the nature 
of the earlier effective date claim, which is largely based 
on historical records, VA has not conducted contemporaneous 
medical inquiry in an effort to substantiate the claims on 
appeal. 38 U.S.C.A. § 5103A(d). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Earlier Effective Date for Increased Ratings

Legal Criteria

The effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increase: 
report of VA examination or treatment or VA hospitalization.  

Evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits. 
38 C.F.R. § 3.157(b)(2).  

Factual Background

In September 1980, the veteran filed claims of service 
connection for a low back disability and for coccydynia.  In 
a rating decision dated in January 1981, the RO granted 
service connection for lumbosacral strain and assigned a 20 
percent rating, and for coccydynia and assigned a 
noncompensable rating, effective September 12, 1980, the date 
of following separation from service.  

In subsequent rating decisions by the RO in September 1981, 
December 1981, May 1982, December 1982, the 20 percent rating 
for lumbosacral strain was confirmed and continued.  After 
each rating decision, the veteran was notified of the 
determination and of his appellate rights, but he did not 
initiate an appeal of any rating decision and by operation of 
law, the rating decisions by the RO became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).   

In a decision, dated in October 1985, which subsumed the 
rating decisions of January and May 1985, the Board affirmed 
the 20 percent rating for lumbosacral strain, and operation 
of law, the Board's decision was final.  
38 U.S.C.A. § 7104(a), (b). 

Thereafter in rating decisions in December 1986, April 1991, 
and May 1995, the RO confirmed and continued the 20 percent 
rating for lumbosacral strain.  In a rating decision in 
December 1995, the RO amended the service-connected 
disability to lumbosacral strain with degenerative joint 
disease and increased the rating to 40 percent.  In a rating 
decision in October 1998, the RO assigned a temporary total 
rating based on convalescence, following back surgery, and at 
the termination of the temporary total rating the 40 percent 
rating was continued, effective from August 1, 1998.   After 
each rating decision, the veteran was notified of the 
determination and of his appellate rights, but he did not 
initiate an appeal of any rating decision and by operation of 
law, the rating decisions by the RO became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

VA records disclose that in March 1999 the veteran complained 
of neck pain.  It was noted that he took medication for 
arthritis and for pain.  A MRI of the cervical spine was 
ordered and Naprosyn was prescribed.  In April 1999, the 
veteran was seen in follow-up for neck pain, and Naprosyn was 
prescribed.  In October 1999, the veteran complained of 
widespread pains in the shoulders, hands, low back, hips, and 
legs.  The back was not evaluated.  The impression was 
widespread musculoskeletal pain.  Tylenol and Naprosyn as 
needed were prescribed. 

In October 1999, a private social worker noted a history of 
major back injuries and chronic pain syndrome. 

On VA examination in September 2000, the examiner noted that 
in October 1999 the veteran was seen for low back pain.  On 
physical examination, range of motion was extremely limited 
due to involuntary spasms.  The veteran could bend 2 degrees 
with severe pain and spasm.  He could twist 3 degrees right 
and left with severe pain and spasm and lateral bend 2 
degrees right and left with spasm.  The veteran also had pain 
near the coccyx.  MRIs and x-rays showed multilevel disc 
protrusion and desiccation and degenerative joint disease of 
the lumbar spine.  The veteran had pain near the coccyx.  

The RO accepted as claims for increase for the low back 
disability and for coccydynia the veteran's statement 
received at the RO on January 12, 2000.  In a rating decision 
in January 2002, currently on appeal, the RO increased the 
rating for the lumbosacral strain with degenerative joint 
disease to 60 percent and increased the rating for coccydynia 
to 10 percent, effective from January 12, 2000, the date of 
receipt of the claims for increase.  

In briefs, dated in June 2004, February 2006, and March 2008, 
counsel argued that the effective date for the 60 percent 
rating for lumbosacral strain with degenerative joint disease 
and the 10 percent rating for coccydynia should be September 
12, 1980. 

Analysis

Lumbosacral Strain with Degenerative Joint Disease 

All the claims for increase for the low back disability 
decided by the RO in rating decisions from January 1981 to 
May 1985, including the rating decisions in 1985 subsumed by 
the Board's decision in October 1985, and from December 1986 
to October 1998 were finally adjudicated claims, that is, 
claims that were either 


disallowed or allowed by the RO and the actions having been 
become final by the expiration of one year after the date of 
the notice or by denial on appellate review. 38 C.F.R. 
§ 3.160(d).  

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 
3.105(a).  By operation of law, a previous decision by the 
Board is final and may not be revised unless it is shown that 
the decision was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111; 38 C.F.R. § 1400.  Also a Board decision 
may be revisited with the filing of a motion for 
reconsideration.  38 C.F.R. § 20.1000. 

As the veteran has not raised clear and unmistakable error in 
the rating decisions by the RO or in the Board decision of 
October 1985 or sought to revisit the Board decision of 
October 1985 by filing a motion of reconsideration, the prior 
rating decisions by the RO became final and the prior Board 
decision is final.  

Following the rating decision of October 1998 by the RO and 
prior to January 12, 2000, there was no evidence of an 
informal claim for increase, that is, communication or action 
from the veteran indicating intent to apply for an increase 
for his low back disability.  38 C.F.R. § 3.155.  The next 
relevant communication from the veteran was the current 
application for increase, which was received at the RO on 
January 12, 2000. 

In other words, due to finality, 38 C.F.R. § 3.160, there is 
no pending claim or unadjudicated claim, 38 C.F.R. 
§ 3.160(c), or informal claim, 38 C.F.R. § 3.155, for 
increase for the low back disability prior to January 2000.  

As for an informal claim under 38 C.F.R. § 3.157, the date of 
VA outpatient examination or treatment will be accepted as 
the date of receipt of an informal claim for a disability for 
which service connection has previously been established.  In 
this case, the VA record in October 1999 that the veteran 
complained of widespread pains in the shoulders, hands, low 
back, hips, and legs did not constitute an examination as the 
back was not evaluated.  

Although the veteran was to take Tylenol and Naprosyn as 
needed, the Board does not construe this as specific 
treatment for lumbosacral strain with degenerative joint 
disease as the medication was for widespread musculoskeletal 
pain of which the low back was one of many joint complaints.  
See Criswell v. Nicholson, 20 Vet. App. 501 (2006) (The two 
exceptions to the general rule that an informal claim 
requires intent by the claimant to apply for a benefit 
include medical records demonstrating that the disability has 
increased, see 38 C.F.R. § 3.157(b)). 

As for the notation in October 1999 by a private social 
worker that the veteran had a history of major back injuries 
and chronic pain syndrome, the notation alone without 
physical findings does not raise a reasonable probability of 
establishing entitlement to the next higher rating, that is, 
a 60 percent for lumbosacral strain with degenerative joint 
disease.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (The 
term "increase" means increase to the next disability 
level).  In 1999, the criteria for a 60 percent rating for a 
low back were pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle reflex, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), which 
could not be detected from the history and pain syndrome 
alone without physical findings.  38 C.F.R. § 3.157(b)(2). 

For these reasons too, it was not factually ascertainable 
based on the VA record in October 1999 and the private 
medical record in October 1999 that an increase to the next 
disability level, 60 percent, had occurred within the 1 year 
prior to January 12, 2000, to trigger the exception to the 
general rule under 38 C.F.R. § 3.400(o)(2). 

Therefore, there is no factual or legal basis for an 
effective date before January 12, 2000, the date of receipt 
of the claim for increase, for the award of 60 percent for 
lumbosacral strain with degenerative joint disease.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  



For these reasons, the preponderance of the evidence is 
against the claim for an effective date before January 12, 
2000, for a 60 percent rating for lumbosacral strain with 
degenerative joint disease, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Coccydynia

The rating decision in January 1981 by the RO that assigned a 
noncompensably rating for coccydynia was a finally 
adjudicated claim, that is, a claim that became final by the 
expiration of one year after the date of the notice of the 
decision and of the right to appeal. 38 C.F.R. § 3.160(d).  

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 
3.105(a).  As the veteran has not raised clear and 
unmistakable error in the rating decision in January 1981, 
the prior rating decision by the RO became final.  

Following the rating decision of January 1981, there was no 
evidence of an informal claim for increase, that is, 
communication or action from the veteran indicating intent to 
apply for an increase for coccydynia.  38 C.F.R. § 3.155.  
The next relevant communication from the veteran was the 
current application for increase, which was received at the 
RO on January 12, 2000. 

In other words, due to finality, 38 C.F.R. § 3.160, there is 
no pending claim or unadjudicated claim, 38 C.F.R. 
§ 3.160(c), or informal claim, 38 C.F.R. § 3.155, for 
increase for the low back disability prior to January 2000.  

As for an informal claim under 38 C.F.R. § 3.157, there is no 
VA outpatient examination or treatment for coccydynia that 
can be construed as an informal claim. See Criswell v. 
Nicholson, 20 Vet. App. 501 (2006) (The two exceptions to the 
general rule that an informal claim requires intent by the 
claimant to apply for a benefit include medical records 
demonstrating that the disability has increased, see 
38 C.F.R. § 3.157(b)). 

And there is no evidence from a private physician that raises 
a reasonable probability of establishing entitlement to the 
next higher rating, that is, a 10 percent for coccydynia.  
See Hazan v. Gober, 10 Vet. App. 511 (1997) (The term 
"increase" means increase to the next disability level).  
In 1999, the criteria for a 10 percent rating for coccydynia 
were partial or complete removal of the coccyx with painful 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298.   38 
C.F.R. § 3.157(b)(2). 

For these reasons too, it was not factually ascertainable 
that an increase to the next disability level, 10 percent, 
had occurred within the 1 year prior to January 12, 2000, to 
trigger the exception to the general rule under 38 C.F.R. 
§ 3.400(o)(2). 

Therefore, there is no factual or legal basis for an 
effective date before January 12, 2000, the date of receipt 
of the claim for increase, for the award of a 10 percent for 
coccydynia.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

For these reasons, the preponderance of the evidence is 
against the claim for an effective date before January 12, 
2000, for a 10 percent rating for coccydynia, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Claim for Earlier Effective Date for Service Connection for 
Depression

Procedural and Factual Background 

In February 1980, the veteran was schedule for a VA 
compensation examination for a psychosis, but the examination 
was canceled because the veteran was still on active duty.  
After service, in September 1980, the veteran filed an 
application for VA compensation, claiming service connection 
for back, skin, tailbone, breathing and ulcer disabilities, 
but not for depression.  In November 1980, the veteran was 
scheduled for a VA psychiatric examination, the examiner 
found no evidence of psychosis.  The examiner stated that 
other diagnoses to be considered were adjustment disorder 
with depressive features and psychological factors affecting 
a physical disorder.  Depression was not diagnosed as a 
separate psychiatric disorder.  

In a rating decision in January 1981, the RO denied service 
connection for psychosis, determining that there was no 
evidence of current disability.  After the veteran was 
notified of the rating decision and of his right to appeal, 
he did not appeal the rating decision, which became final by 
operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a). 

On January 12, 2000, the veteran filed a claim of service 
connection for depression.  In a rating decision, in August 
2006, the RO granted service connection for depression.  The 
effective date assigned was January 12, 2000, the date of 
receipt of the application for service connection for 
depression.  

During the Board hearings in June 2004 and March 2008, in 
briefs dated in June 2004, February 2006 and March 2008, and 
in the notice of disagreement of November 2006, counsel 
argued that the veteran's VA examination in November 1980 
showed that the veteran had back problems complicated by 
emotional anxiety and depression, raising the claim of 
service connection for depression, which is pending and 
unadjudicated.  
Analysis

The veteran now seeks an effective date earlier than January 
12, 2000, for the grant of service connection for depression.  
Counsel argues that the veteran has had a pending claim of 
service connection for depression since September 1980.  

As for argument that there is a pending, that is, 
unadjudicated, implied claim of service connection for 
depression as depressive features were noted in the 
examination in November 1980, although the law generally 
requires VA to "give a sympathetic reading to the veteran's 
filings by 'determining all potential claims raised by the 
evidence, applying all relevant laws and regulations." See 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) 
(quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001)). Nevertheless, it is well settled that intent to 
apply for benefits is an essential element of any claim, 
whether formal or informal, and, further, intent must be 
communicated in writing.  MacPhee v. Nicholson, 459 F.3d 
1323, 1326-27 (Fed. Cir. 2006) (holding that the plain 
language of the regulations requires a claimant to have 
intent to file a claim for VA benefits); Criswell v. 
Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an 
informal claim for benefits must be in writing); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1946) 
(stating that before VA can adjudicate a claim for benefits, 
"the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it"); 38 C.F.R. § 
3.1(p) (defining a "claim" as "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit").

To this extent the veteran's application in September 1980 
cannot be construed as a formal or informal claim for 
depression, because there is no evidence of intent by the 
veteran to seek service connection for depression.  38 C.F.R. 
§ 3.155.

Also in accordance with Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously considered.  
In other words, as psychosis and depression are separate and 
distinctly diagnosed diseases, the claims must be considered 
separate and distinct claims.  For this reason, the claim for 
depression filed in January 2000 was not a claim to reopen, 
but a new claim. 

As there is no pending claim, formal or informal, before 
January 12, 2000, there is no factual or legal basis to 
assign an effective date before January 12, 2000.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For these reasons, the preponderance of the evidence is 
against the claim for an effective date before January 12, 
2000, for the grant of service connection for depression and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Claim for Increase

Rating Principles


A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

A VA medical record shows that in October 1999 the veteran 
had a questionable diagnosis of depression.  

A VA medical record shows that in December 2000 the veteran 
denied suicidal thoughts.  

Private records, dated in October 1999, show that on mental 
status evaluation the veteran was casually dressed and clean.  
He was alert, oriented, and cooperative.  His thoughts were 
logical and sequential.  

There were no hallucinations, delusions, psychosis, or 
thought disorder.  Insight was limited, judgment was 
adequate, language was clear.  Short term memory was 
forgetful, long term memory was adequate.  The veteran had 
suicidal ideation without plan.  The diagnosis was 
depression.  In March 2002, history included anxiety and 
depression.  

In June 2004, the veteran testified that he is depressed all 
the time and that he could not work. 

On VA examination in May 2006, the veteran complained that he 
was depressed most of the time because he could not work and 
pursue leisure activities due to his back pain.  The veteran 
felt irritable due to his back pain but learned to control 
his anger.  He denied suicidal ideation.  Since service the 
veteran had had problems with employment due to severe back 
pain and he had not worked since 1985.  He reported being 
close to his daughter and he one friend.  

On mental status examination, the veteran was casually 
groomed, anxious, had a depressed mood and at times was 
tearful.  He was extremely worried about his back pain and 
that he would be paralyzed.  There was no delusional 
thinking, hallucinations, suicidal or homicidal ideation.  
The veteran was well oriented. Long-term memory was fair, and 
short term memory was good.  He was able to reason 
abstractly.  His judgment was fair.  The veteran denied 
compulsive or ritualistic behavior. His speech was over 
elaborated and tangential with mildly pressured rate.  The 
veteran did not have panic attacks.  

The examiner commented the veteran's loss of functioning was 
due to back pain, and secondarily due to his anxiety and 
depression regarding his back pain.  The examiner stated that 
the veteran's chronic back pain had interfered with his 
ability to work and to develop social relationships, 
resulting in feelings of isolation, detachment, and 
worthlessness.  The Global Assessment of Functioning (GAF) 
score was in the range of 55 to 60.  

In March 2008, the veteran testified he has not attempted 
suicide but has thought about it.  
Analysis

Depression is rated 30 percent under the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.  Under Diagnostic Code 9434, the criteria for the 
next higher rating, 50 percent, are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent rating have been met.  It is the effect of 
the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 50 percent rating, that 
determines the rating.  

As for the effect of the veteran's symptoms on work and 
family relations, the record shows the veteran is not 
employed due to severe back pain.  As for family and social 
relations, he is close with his daughter and has one friend.  
And the veteran's back pain has interfered with his social 
relationships.  

As for the effect of the veteran's symptoms on reduced 
reliability and productivity, the report from the social 
worker in October 1999 indicated his insight was limited and 
short term memory was forgetful.  He was oriented, judgment 
was adequate, language was clear and thoughts were logical.  
On VA examination in May 2006, the veteran indicated he could 
not work or pursue hobbies due to his back pain.  He felt 
irritable because of his back pain.  His speech was over 
elaborated.  The veteran well oriented, memory and judgment 
were fair and he was able to reason abstractly.  The veteran 
did not have panic attacks.  The GAF score was in the range 
of 55 to 60.  Based on these findings, the symptoms have not 
resulted in social impairment with reduced reliability and 
productivity that are equivalent to the symptoms listed in 
the criteria for a 50 percent rating, namely, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Also most of the symptoms listed in the criteria for a 50 
percent rating are not demonstrated such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.  

For these reasons on the basis of the evidence of record, 
including the GAF score between 55 and 60, which were 
inconsistent with findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood, the Board 
finds that the effect of the symptomatology does not equate 
to or more nearly approximate the criteria for a 50 percent 
rating, that is occupational and social impairment with 
reduced reliability and productivity.  

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms have been not changed 
materially during the course of the appeal.  Taking into 
account all the evidence and for the above reasons, the 
preponderance of the evidence is against a rating higher than 
30 percent for depression, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date before January 12, 2000, for a 60 percent 
rating for service-connected lumbosacral strain with 
degenerative joint disease is denied.

An effective date before January 12, 2000, for a 10 percent 
rating for service-connected coccydynia is denied.

An effective date earlier than January 12, 2000, for the 
grant of service connection for depression is denied.

An initial rating higher than 30 percent for depression is 
denied.


REMAND

In the remand in January 2006, the Board referred the claim 
of clear and unmistakable error with the rating decision in 
January 2002 by the RO, which assigned an effective date of 
January 12, 2000, for a total disability rating. 

Subsequently, in a rating decision, dated in April 2006, the 
RO continued to deny an earlier effective date for the total 
disability rating, but did not address the claim of clear and 
unmistakable error.  





In the supplement statement of the case in June 2007, the RO 
did not address counsel's argument that the veteran has not 
been able to work since 1981.  And the supplement statement 
of the case was inadequate under 38 C.F.R. § 19.31, using the 
procedures of 38 C.F.R. § 19.29, as it did not contain: a 
summary of the evidence in the case relating to the claim 
with which counsel expressed disagreement; a summary of the 
applicable laws and regulations with appropriate citations 
and a discussion of how such laws and regulations affect the 
determination; or the reasons for determination with respect 
to which counsel disagreed.

To ensure procedural due process, the case is REMANDED for 
the following action: 

Adjudicate the claim of clear and 
unmistakable error in the rating decision, 
dated in January 2002, which assigned an 
effective date of January 12, 2000, for a 
total disability rating, addressing 
counsel's allegations of error, namely,   
that the veteran has been on Social 
Security disability since 1981 and in 
August 1982 he had a severe employment 
limitations and was in need of vocational 
rehabilitation.  If the benefit sought is 
denied, furnish the veteran and counsel a 
supplemental statement of the case in 
compliance with 38 C.F.R. § 19.31, using 
the procedures of 38 C.F.R. § 19.29, and 
return the case to the Board. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


